SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1259
CAF 16-00476
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND SCUDDER, JJ.


IN THE MATTER OF CELINA D., A PERSON ALLEGED
TO BE A JUVENILE DELINQUENT,
RESPONDENT-APPELLANT.                             MEMORANDUM AND ORDER
--------------------------------------------
COUNTY OF MONROE, PETITIONER-RESPONDENT.
(APPEAL NO. 1.)


BARBARA E. FARRELL, ATTORNEY FOR THE CHILD, ROCHESTER, FOR
RESPONDENT-APPELLANT.

MICHAEL E. DAVIS, COUNTY ATTORNEY, ROCHESTER (BRETT C. GRANVILLE OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (Joan S.
Kohout, J.), entered May 26, 2015 in a proceeding pursuant to Family
Court Act article 3. The order placed respondent in the custody of
the Office of Children and Family Services for a period of one year.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this juvenile delinquency proceeding pursuant to
Family Court Act article 3, respondent appeals in appeal No. 1 from an
order of disposition that placed her in the custody of the Office of
Children and Family Services for a period of one year. In appeal No.
2, respondent appeals from an order adjudicating her a juvenile
delinquent based on the finding that she committed an act that, if
committed by an adult, would constitute the crime of criminal mischief
in the fourth degree (Penal Law § 145.00 [1]). Preliminarily,
inasmuch as the appeal from the order of disposition brings up for our
review the underlying fact-finding order adjudicating her a juvenile
delinquent (see Matter of Benjamin S.A., 302 AD2d 979, 979, lv denied
100 NY2d 505), the appeal from the fact-finding order in appeal No. 2
must be dismissed (see Matter of Robert M., 71 AD3d 896, 896-897).

     With respect to appeal No. 1, respondent contends that her
admission to the underlying act was defective because Family Court
failed to comply with Family Court Act § 321.3 (1). We note at the
outset that, although respondent’s period of placement has expired,
her challenge to the admission is not moot “ ‘because there may be
collateral consequences resulting from the adjudication of
delinquency’ ” (Matter of Sysamouth D., 98 AD3d 1314, 1314; see Matter
of Gabriela A., 23 NY3d 155, 161 n 2). We further note that
respondent was not required to preserve her contention for our review
                                 -2-                         1259
                                                        CAF 16-00476

inasmuch as “the requirements of Family Court Act § 321.3 are
mandatory and nonwaivable” (Matter of Dakota L.K., 70 AD3d 1334, 1335
[internal quotation marks omitted]). We nonetheless conclude that
respondent’s contention lacks merit. The record establishes that, in
its allocution with respondent and her mother, the court properly
advised them of respondent’s right to a fact-finding hearing, and the
court ascertained that respondent committed the act to which she was
entering the admission, that she was voluntarily waiving her right to
a fact-finding hearing, that her mother did not object to the
admission and waiver, and that they were aware of the possible
specific dispositional orders (see § 321.3 [1]; Matter of William VV.,
42 AD3d 710, 712; cf. Dakota L.K., 70 AD3d at 1334-1335).




Entered:   December 23, 2016                   Frances E. Cafarell
                                               Clerk of the Court